PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/006,201
Filing Date: 12 Jun 2018
Appellant(s): CETRES HOLDINGS, LLC



__________________
Josefino P. de Leon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/20/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/23/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
1. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or
described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.   Claims 1-15 are is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).
	Espinosa (figures 11, 13) shows a building, comprising: a stud wall including a first bottom plate; a foundation(64); a tie rod (62, 63) operably anchored in the foundation and extending through the first bottom plate within the stud wall; a pair of spaced apart reinforcement studs(figure 11, the studs to the left and right of 62/63); and the pair of spaced apart reinforcement studs including bottom ends bearing on the bottom plate, metal bearing plate (70) and nut (72) fastening the rod to the foundation, a second stud wall (figure 12-13) disposed above the first stud wall, the second stud wall including a second bottom plate, the tie rod extending through the second bottom plate.
Espinosa does not show a first/second bridge member disposed on the first bottom plate, the first bridge member having an opening through which the tie rod extends, the studs ends bearing on the first bridge member.	
Boilen figure 5c discloses a first bridge member disposed on the first/second bottom plate (82), the first bridge member having an opening through which the tie rod extends, the studs ends bearing on the first bridge member (figure 8a), the bridge member (64) with plate (81) to be used in order to provide strong bearing surface for high load conditions (col 5 lines 55-58), the first bridge member extends underneath the bottom ends of the studs.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s structures to show a first/second bridge member disposed on the first bottom plate, the first bridge member having an opening
through which the tie rod extends, the studs ends bearing on the first bridge member in order to provide strong bearing surface for high load conditions of building wall.
Per claims 2-5, Espinosa as modified shows all the claimed limitations except for a second bridge member having an opening through which the tie rod extends, the second bridge being disposed above and spaced from the first bridge member; a fastener threadedly attached to the tie rod to attach the tie rod to the second bridge member; and the pair of spaced apart reinforcement studs including top ends, the second bridge member bearing on the top ends, wherein the fastener is a nut, wherein the first bridge member is made of metal, the second bridge member is made of metal.
Boilen further shows in figure 5a, 8a, a second bridge member(64) having an opening through which the tie rod extends, the second bridge being disposed above and spaced from the first bridge member(see figure 5c); a fastener(58) threadedly attached to the tie rod to attach the tie rod to the second bridge member; and the pair of spaced apart reinforcement studs including top ends, the second bridge member bearing on the top ends, wherein the fastener is a nut, wherein the first bridge member is made of metal, wherein the second bridge member is made of metal.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s modified structures to show a second bridge member(64) having an opening through which the tie rod extends, the second bridge being disposed above and spaced from the first bridge member(see figure 5c); a fastener(58) threadedly attached to the tie rod to attach the tie rod to the second bridge member; and the pair of spaced apart reinforcement studs including top ends, the second bridge member bearing on the top ends, wherein the fastener is a nut, wherein
the first bridge member is made of metal, wherein the second bridge member is made of metal as taught by Boilen in order to strongly restrain the studs and the wall to the foundation.
Per claim 6, Espinosa as modified further shows a metal bearing plate disposed between the second bridge member and the fastener

Per claims 7-8, Espinosa further shows in figure 13 the stud wall is disposed above another stud wall, wherein the stud wall is disposed above another stud wall.
Per claims 9-10, Espinosa as modified further shows a second fastener threaded to the tie rod and bearing on the first bridge member, wherein the second fastener includes a nut.
Per claims 11-13, Espinosa as modified further shows a second stud wall disposed above the first stud wall, the fastener includes a nut, the first bridge member extends underneath the bottom ends of the studs, the bottom ends bear on the first bridge member.
Per claims 14-15, Espinosa as modified further shows a second bridge member disposed on the first bottom plate, a pair of reinforcement studs having bottom ends bearing on the second bridge member.

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument

With respect to claims 1, 3-4, 7 and applicant stating “ there is no teaching or suggestion to extend the tie rod through the coupler/anchor element of Boilen”, examiner respectfully points out the followings.  First of all, Espinosa as modified by Boilen shows first bridge member (62a, figure 5c) disposed on the first bottom plate with the rod (56) extends through an opening on the first bridge member (62a).  Secondly, Espinosa in figures 11, 13, demonstrated the use of a coupling member connecting parts (63 and 62) together forming a rod tying the building to the foundation (64).  By modifying Espinosa with Boilen’s coupling member (64/100), Espinosa structure shows a rod going through the first bridge member while also provides strong bearing surface for high load conditions (col 5 lines 55-58 of Boilen).  The combination is thus motivated.  Thirdly, Espinosa as taught by Boilen’s figure 8a, shows a pair of spaced apart studs including bottom ends bearing on the first bridge member.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner respectfully points out that the combination results in Espinosa able to withstand high load conditions.  One having ordinary skill in the art thus would have found it obvious to combine the references in order to arrive at a structure that is able to withstand high load condition.  
With respect to applicant stating that Boilen figure 8a not showing the top and bottom bridge members (62/81) respectively and studs (100) not bearing on the top/bottom bridge member, examiner respectfully disagrees.  Figures 5a shows top plate (81) with studs bearing underneath thereof.  Figure 5c shows bottom plate 62a and equivalently 81 in figure 8/8a having studs (106) situated thereon.  Boilen thus shows the top and bottom bridge members (62/81) with studs situated therebetween as claimed.  
With respect to claims 2, 5, 6, 9, 10, Boilen shows the claimed first and second bridge members (62/81, 81/62a) and studs (38/100) extending therebetween.  The reference also shows the rod (56) extending through the top/bottom bridge member openings as claimed.  Combining Espinosa with Boilen results in the rod extending through the top bridge member and bottom bridge member with studs therebetween.  The combination results in a stronger Espinosa’s structure, and is motivated.
With respect to claims 8, 11-15, Espinosa figure 12-13 shows the claimed multi-story stud wall.  Espinosa as modified by Boilen, shows the claimed limitations including the rod extending through the bottom and top bridge members.  
The arguments are thus not persuasive.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Phi Dieu Tran A




Conferees:
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.